Citation Nr: 1450662	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a thoracic/lumbar spine disability.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include bilateral acromioclavicular (AC) joint arthrosis and degenerative joint disease (DJD), as well as a right biceps tendon tear.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from March 1974 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In May 2012, April 2013 and February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While on appeal, in a rating decision in December 2012, the RO granted service connection for cervical spine stenosis and for radiculopathy of the right and left upper extremities, which had previously been on appeal.  As the Veteran has not appealed either the evaluations or effective dates assigned these disabilities, these matters are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

During the course of his appeal, the Veteran has raised a claim for service connection for residuals of a left hand injury, to include RSD, as secondary to a spinal disability incurred in service.  The issue is referred to the RO for disposition.

The issues of entitlement to service connection for a thoracic/lumbar spine disability and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

A bilateral shoulder disability, to include AC joint arthrosis and DJD, as well as a right biceps tendon tear, did not have its onset in service and was not caused or aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability, to include AC joint arthrosis and DJD, as well as a right biceps tendon tear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

At his April 2012 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103 

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Evidence from the Social Security Administration (SSA) is also of record.  

VA examinations were conducted in July 2012 and April 2014; the Veteran has not argued, and the record does not reflect, that the examinations and opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations are predicated on review of the claim file and examination of the Veteran.  Medical analyses were applied to the facts of the case to support the conclusions reached in the opinions; the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran and his representative contend that his bilateral shoulder disabilities, to include bilateral acromioclavicular joint arthrosis and degenerative joint disease, as well as a right biceps tendon tear, had their onset as the result of his in-service fall from the second floor of his barracks.  

Service treatment records reflect the Veteran complained of biceps cramping pain in June 1974.  He was unable to double up his arms without pain and a "tearing" feeling.  In April 1977, he complained of right shoulder pain without trauma.  X-ray studies of the right shoulder were within normal limits.  There is no evidence of any subsequent bilateral shoulder complaints, findings, treatment or diagnoses and the March 1978 discharge examination report shows that clinical evaluation of the upper extremities was normal.  

Post-service treatment records show the Veteran reported left shoulder pain and left arm weakness as early as December 2002 which was ultimately associated with his  cervical radiculopathy. 

A July 2005 treatment record attributed the evidence of left deltoid wasting and left shoulder weakness to diagnosed myelopathy secondary to cervical spine disease.  In May 2006, he underwent cervical spine discectomy and fusion at C4-5 with allograft and plating.  

May 2010 private treatment records show the Veteran complained of right shoulder pain of 4 days duration after he reportedly moved furniture.  A May 2010 MRI of the right shoulder revealed moderate AC joint arthrosis and a right biceps tendon tear.  A later, October 2010 MRI of both shoulders further revealed evidence of bilateral AC joint arthritis and bilateral biceps tendonitis.  

Treatment records further show that the Veteran complained of upper extremity pain after he injured his left hand in a 2011 accident when several fingers and the left thumb were lacerated by a table saw.  There was subsequent partial amputation of the tip of the left thumb and a stellate ganglion block for diagnosed left upper extremity complex regional pain syndrome.  

A July 2012 VA examiner opined that the Veteran's diagnosed right shoulder DJD and a biceps tendon tear were not related to service.  The examiner did not provide any rationale for the opinion.  The examiner also opined that his upper extremity complex regional pain syndrome was unrelated to his service.  However, the examiner did opine that Veteran's cervical stenosis and cervical spine radiculopathy were etiologically linked to his in-service fall.  The Veteran has been service connected for his cervical spine disability.

An April 2014 VA examiner, after reviewing the Veteran's claim file and examining him, opined that it was less likely than not that any current shoulder disability was related to his service or any injury in service.  The examiner opined that the Veteran's diagnosed DJD of the shoulders was more likely than not due to aging, as was the noted mild muscle atrophy.  

None of the medical evidence of record etiologically links the Veteran's current bilateral shoulder disability, diagnosed as bilateral AC joint arthrosis or DJD, and a right biceps tendon tear, to his service; specifically, to his in-service fall.  Nor is the Veteran competent to provide the necessary etiological link. 

The preponderance of the evidence is against the claim for service connection for a bilateral shoulder disability, to include AC joint arthrosis and DJD, as well as a right biceps tear; there is no doubt to be resolved; and service connection for a bilateral shoulder disability is not warranted.


ORDER

Service connection for a bilateral shoulder disability, to include bilateral acromioclavicular (AC) joint arthrosis and degenerative joint disease (DJD), as well as a right biceps tendon tear, is denied.  


REMAND

The February 2014 Board remand specifically directed that the Veteran be provided a supplemental statement of the case (SSOC) regarding his outstanding claim for service connection for a thoracic/lumbar spine disability as there were material defects in the statement of the case (SOC) and earlier SSOC's in their failure to address this aspect of the Veteran's original claim for service connection for spinal disability.  

Although a SSOC was issued in August 2014, it failed to provide the Veteran the reasons for the denial of his claim for service connection for thoracic/lumbar spine disability.  38 C.F.R. §§ 19.29, 19.31.

Given VA's failure to comply with the Board's February 2014 remand directives, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of TDIU remains inextricably intertwined with the Veteran's service connection claim.  38 C.F.R. §§ 3.340, 4.16.  The issue may not be resolved until the service connection issue is first addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal, to specifically include the claim for service connection for a thoracic/lumbar spine disability.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


